Case: 18-20020      Document: 00514838499         Page: 1    Date Filed: 02/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                    No. 18-20020
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar                  February 18, 2019
                                                                      Lyle W. Cayce
GLENN KINGHAM,                                                             Clerk


                                                 Plaintiff-Appellant

v.

T. PHAM, Webster Police Officer; SYLVIA SOSA, Webster Police Officer,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:16-CV-619


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Glenn Kingham, Texas prisoner # 01995131, filed the instant § 1983
complaint against the Houston Police Department (HPD), Houston Police
Officers Tony Pham and Sylvia Sosa, defense attorneys Roger Donley and
Marcus Fleming, and William Stephens, Director of the Texas Department of
Criminal Justice (TDCJ) Correctional Institutions Division. In the complaint,
Kingham raised claims related to his conviction for evading arrest and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20020     Document: 00514838499      Page: 2    Date Filed: 02/18/2019


                                  No. 18-20020

detention with a motor vehicle, asserting that his arrest was not based on
probable cause; that the officers falsified affidavits, committed perjury, and
damaged his car; that his defense attorneys committed barratry; that the HPD
entered his home without a warrant, damaged his door, and injured his ribs;
and that Stephens imprisoned him without evidence.
      The district court dismissed the claims against the HPD, attorneys, and
Stephens pursuant to 28 U.S.C. § 1915A, finding that the Houston Police
Department was not subject to suit, Kingham did not allege any actions by
attorneys Donley or Fleming that fell within the Texas definition of barratry,
and the claims against Stephens were barred under Heck v. Humphrey, 512
U.S. 477 (1994). The claims against Pham and Sosa were dismissed pursuant
to Federal Rule of Civil Procedure 12(b)(6) as barred by the applicable statute
of limitations.
      Kingham challenges the dismissal of claims against Pham and Sosa,
arguing that the claims did not accrue until December 19, 2016, when he
alleges that he received a copy of Pham’s dash cam video. We review de novo
a district court’s dismissal for failure to state a claim pursuant to Rule 12(b)(6).
Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir. 2012).
      In a § 1983 action, federal law looks to the personal injury statute of
limitations for the state in which the cause of action arose. Wallace v. Kato,
549 U.S. 384, 387 (2007). The applicable Texas statute of limitations is two
years. King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 758 (5th Cir.
2015); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a).                Although the
limitations period and tolling principles are taken from state law, “the accrual
date of a § 1983 cause of action is a question of federal law that is not resolved
by reference to state law.”     Wallace, 549 U.S. at 388.      Under the federal
“discovery rule,” an action accrues when a plaintiff knows both the existence



                                         2
    Case: 18-20020    Document: 00514838499     Page: 3     Date Filed: 02/18/2019


                                 No. 18-20020

of an injury and the cause of the injury. In re FEMA Trailer Formaldehyde
Prods. Liab. Litig., 646 F.3d 185, 190 (5th Cir. 2011).
      Contrary to Kingham’s assertion, he knew of the facts supporting his
claim of injury in December 2012, the date of his arrest and November 2013,
the date of his trial. Because he did not file the instant § 1983 complaint until
February 2016, the claims against Pham and Sosa are time barred.               See
Wallace, 549 U.S. at 391-92; King-White, 803 F.3d at 758.
      Kingham does not adequately brief the dismissal of his claims against
the HPD, Donley and Fleming, or Stephens.           Though he references the
substantive claims against these defendants, he makes no argument
addressing the district court’s reasons for dismissing these claims. Thus, they
are abandoned. See Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). In his brief, Kingham also raises new claims, some of
which are against new parties. Because Kingham did not raise these claims in
his § 1983 complaint, we need not consider them on appeal. See Leverette v.
Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3